MEMORANDUM **
This is a petition for review from the denial of petitioner’s seventh motion to reopen or reconsider.
The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioner’s seventh motion to reopen or reconsider, because the motion was numerically barred. See 8 C.F.R. § 1003.2(b); Cano-Merida v. INS, 311 F.3d 960 (9th Cir.2002) (BIA’s denial of a motion to reconsider is reviewed for abuse of discretion). Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.